Citation Nr: 1413401	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  06-25 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the left knee status post total knee replacement (left knee disorder), as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1950 to April 1955.  He is a recipient of the Combat Infantry Badge for his service in Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  RO jurisdiction has since transferred to San Diego, California.

In July 2008, the Veteran testified at a Board hearing before a retired Veterans Law Judge (VLJ) at the RO in Seattle, Washington; a transcript of that hearing is of record.  The Veteran was given the opportunity to request another Board hearing.  In March 2012, the Veteran indicated that he did not wish to have another Board hearing and requested that his case be considered based on the evidence of record.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013). 

In September 2010, the Board initially denied the Veteran's claim of entitlement to service connection for a left knee disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In October 2011, the Court granted the parties Joint Motion for Remand (JMR) vacating the September 2010 decision and remanding the matter for further development. 

The Board remanded the case for further development in March 2012.  By way of a May 2013 Board determination, service connection for a left knee disorder on a direct basis was denied, and the issue presently on appeal was remanded for further development.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal.  They have been reviewed in connection with the appeal.


FINDING OF FACT

A left knee disorder is neither caused nor aggravated by service-connected DDD of the lumbar spine.


CONCLUSION OF LAW

A left knee disorder is not proximately due to, the result of, or aggravated by service-connected DDD of the lumbar spine.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2008 letter issued subsequent to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for the left knee disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  After issuance of the October 2008 letter, and opportunity for the Veteran to respond, the January 2013 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim. 

Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided. 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in May 2013.  That remand requested that the RO obtain a medical opinion with respect to the secondary service connection issue.  The RO substantially complied with the Board's remand instructions by affording the Veteran an adequate examination (which was not required) and providing an adequate opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also finds that the June 2013 examination and medical opinion regarding the Veteran's claim for service connection for a left knee disorder on a secondary basis is adequate, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal herein decided has been met.  38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. 

Finally, during the hearing the retired VLJ clarified the issues and addressed the Veteran's contentions.  It was clear from the hearing that the parties understood the issue and the VLJ accepted additional evidence with waiver of RO initial consideration.  Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  This is especially true in this case as the issue of service connection for a left knee disorder on a direct basis has been previously decided by the Board.  Thus, in this appeal limited to the theory of secondary service connection, the Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Pertinent Law and Analysis

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b) ).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed claim on appeal herein, is more restrictive, the former regulation is applicable.  In any event, the Board will find below that there is no aggravation.

An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  
The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Veteran specifically avers that his left knee disorder is causally related, or secondary, to his service-connected DDD of the lumbar spine, or back disability.  The Veteran was service-connected for a back disability by way of the June 2010 rating decision.

After a careful review of the evidence, the Board finds that service connection for a left knee disorder as secondary to the service-connected back disability is not warranted.  First, the Board recognizes that the Veteran has a diagnosis of severe DJD of the left knee.  He underwent a total left knee arthroplasty in 1996.  Second, the Veteran avers that he injured his left knee in service.  Specifically, he asserts that he fell on his back and left knee simultaneously.  See December 2002 Statement.  Service treatment records indicate that he had bruised knees.  Thus, as there is a current diagnosis and evidence of an in-service injury, the crux of the matter turns on whether or not a nexus is present - e.g., whether the Veteran's left knee disorder was proximately caused by or the result of the Veteran's service-connected back disability.  Holton, 557 F.3d at 1366; 38 C.F.R. § 3.310.   For the following reasons, the Board finds that the preponderance of the evidence is against the claim.  

Service treatment records show that the Veteran bruised both knees in a car accident in July 1952.  There was no clinical evidence of fracture and no evidence that a left knee condition was related to any pathology regarding his back.  There were no complaints of, treatment for, or diagnosis of symptoms related to a left knee disorder.  Although there were complaints of a back condition noted several time during service, such complaints did not infer any association between the left knee issue and the back.  X-ray studies revealed a L5 spondylolysis.  The April 1955 separation report shows that a clinical evaluation of the Veteran's lower extremities and the musculoskeletal area was normal.  In sum, service treatment records show no connection between the left knee and back disorder.

A review of post-service treatment records essentially shows complaints, problems, and treatments for the Veteran's left knee.  However, the medical evidence shows that the Veteran's left knee disorder is unrelated to his back disability.  

A December 1985 Department of Labor and Industries medical examination shows that the Veteran sustained a work-related injury in 1980.  He reported that he was developing problems in the left knee that he felt were secondary to favoring the right knee.  We note that the Veteran had total knee replacement in both knees and has had problems with his right knee as well.  However, his right knee is not service connected.  

The Veteran underwent a VA examination in March 2010.  Although the Board ultimately found that this examiner's opinion was not adequate for purposes of secondary service connection, we still note that the physician considered the Veteran's history, reviewed the evidence of record, and indicated that the X-ray findings of left knee degenerative changes were consistent with normal degenerative changes secondary to age, with no evidence of accelerated degeneration.  The physician concluded that it was less likely than not that the Veteran's left knee disorder was related to the service injury or accelerated by his period of service.  Although the examiner did not discuss the left knee pathology as secondary to his back disability, he indicated that the findings were age-related.  Making a statement that something is age-related tends to rule out other etiology.  The May 2010 addendum opinion does not change the significance of this finding.  

As previously mentioned, the Board specifically remanded in May 2013 to obtain a medical opinion as to the issue of secondary service connection.  An examination and opinion were subsequently obtained in June 2013, where the VA examiner reviewed the claims file and provided an in-person examination, accounting for the Veteran's medical and service history.  The examination report (disability benefits questionnaire) restated the requested opinion which was whether it was at least as likely as not that the service-connected DDD of the lumbar spine caused the Veteran's left knee disability or aggravated such disability.  

We note that the VA examiner failed to check the correct box with respect to the fact that he was rendering a medical opinion for secondary service connection.  In fact, he incorrectly checked a box indicating that he was providing a medical opinion regarding direct service connection and regarding aggravation of a pre-existing condition prior to service.  However, the Board also notes that the VA examiner specifically addressed in his written rationale the key issue of whether the left knee disorder was caused or aggravated by the service-connected back disability.  Thus, the report of the examiner must be read and considered as whole, as it is clear that the VA physician rendered a medical opinion regarding secondary service connection.  In fact, the Court has indicated that "there is no reasons or bases requirement imposed on examiners" and that a medical opinion "must be read as a whole, and the Board is permitted to draw inferences based on the overall report" in deciding other allegations of error regarding the same claim.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Thus, the physician's error of not selecting the correct box on the examination report is not a material error.  His rationale sufficiently addresses the relevant key issue of secondary service connection.  

In this regard, the VA physician discusses the significant findings in the service treatment records as it pertains to both the Veteran's left knee and back.  He then stated that there was no elucidation of the mechanism of injury to the Veteran's left knee specifically and how his back injury have caused his left knee pain and arthritis.  The physician, however, found significant that the Veteran has bilateral knee arthritis requiring arthroplasties, which is fairly common in his age group and unrelated to any other prior injury.  Furthermore, he explained with respect to aggravation of a left knee disorder, that the mechanism of aggravation of his left knee is unknown.  He essentially opined that the pain in one knee or lower extremity may have caused gait alterations which eventually can cause contralateral knee and lower extremity problems.  There is no discernible mechanism by which his back pain may have aggravated the Veteran's knee pain and arthritis.  The physician found significant that the Veteran was noted to have had total knee arthroscopy on the left knee over 40 years after his discharge from the Army with no significant medical documentation regarding his knee pain over those 40 years.  Thus, the physician indicated that this makes it impossible to discern a relationship between the left knee and back, especially in light of the time delay and lack of solid evidence indicating a connection.  

The June 2013 VA examiner's opinion is predicated upon his medical expertise and a complete review of the Veteran's case, to include his lay statements indicating a causal relationship between the left knee and the back disability.  The VA examiner fully addressed the theory of secondary service connection, even with respect to aggravation, which is an analytical component that was added after the claim of secondary service connection was filed in 2005.  

The Board stresses that magic words of "proximate causation" is not necessary in order to render a sufficient medical opinion.  In the case of Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.), the Court addressed the argument that a medical opinion was inadequate because it was not stated in the precise terms found in 38 C.F.R. § 3.310.  The Court rejected this argument, and held, "It is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate.  To the contrary, this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought."  Id.  at *2 (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The Court also held that the Board's decision relying on this opinion was not rendered inadequate "simply because the examiner did not use the 'magic words' of proximate causation."  Id.  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, __ Fed. Appx. __, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished). See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Consequently, the Board finds that the lack of specific reference to proximate causation did not render the June 2013 VA examiner's opinion inadequate.  It is very clear in the context of his examination report that the VA physician, though not specifically identifying the true etiology of the left knee disorder (because, as explained, due to time and delay, that task was deemed impossible), but based upon his medical knowledge and the facts of this case, he explained how the left knee disorder was unrelated or not aggravated by the back disability.  Instead, it is clear that the physician believes that the left knee disorder is likely due to altered gait either from favoring one of his disabled knees and/or advancing age.  The Board finds this examination report to be highly probative.

The Board acknowledges that the Veteran is certainly competent to report symptomatology with respect to his left knee and back disorders.  A layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

In this case, there is no physician who provided a positive association between the left knee disorder and the Veteran's service-connected back disability.  To the extent that the Veteran is competent in asserting such link himself, the Board finds that the probative value of his statements are outweighed by the most probative and more credible evidence of record (the June 2013 VA examiner's opinion) which, as discussed above, demonstrates no such causal relationship between the Veteran's left knee disorder and his back disability.  The Board finds that the medical expertise of the VA physician who performed an examination and rendered a medical opinion based upon his expertise and the specific facts of the Veteran's case to be more probative than the Veteran's statements of a link between his left knee disorder and his back disorder.  The result would be the same with respect to finding no aggravation as per Allen v. Brown, 7 Vet. App. 439 (1995).  

The weight of the evidence therefore reflects that the left knee disorder is not proximately due to, the result of, or aggravated by the service-connected lumbar spine disability.  See 38 C.F.R. § 3.310.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for degenerative joint disease (DJD) of the left knee status post total knee replacement (left knee disorder), as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine, is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


